MARKEY, Chief Judge
(dissenting).
With all respect, I must dissent from the holding of the principal opinion that an amendment to include a cross-reference to a previously filed copending U.S. application, which U.S. application corresponds to incorporated foreign applications, constitutes the introduction of new matter.
The disclosure of the foreign applications was specifically incorporated by reference at the time of filing the present application. The U.S. application corresponding to that disclosure was already pending in the Patent Office. Allowing appellant to amend his specification to introduce the disclosure per se but not the simpler cross-reference to the U.S. application appears inconsistent. In either case the amendment merely adds knowledge which the applicant obviously had in his possession at the time of filing, knowledge which had been presented both in the foreign and U.S. Patent Office, and knowledge which was referred to in the application at the date of filing.
Requiring a further and specific “hint” that a corresponding U.S. application was in existence, by the insertion of a blank for the same at the time of filing, appears to be an unnecessary additional criterion.